          Case 1:21-mc-00004-ER Document 14 Filed 01/22/21 Page 1 of 1
                                                                          21st Floor
                                                                          1251 Avenue of the Americas
                                                                          New York, NY 10020-1104

                                                                          Robert Balin
                                                                          212-603-6440 tel
                                                                          212-379-5240 fax

                                                                          RobBalin@dwt.com




January 22, 2021

Via ECF                                                                                   x

Honorable Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square                                                               1/22/2021
New York, NY 10007


       Re: 4Internet, LLC v. NYP Holdings, Inc., Case 1:21-mc-00004-ER (S.D.N.Y.)
           Joint Request to Adjourn Motion to Compel Discovery from NYP Holdings, Inc.

Dear Judge Ramos:

         I am partner at Davis Wright Tremaine LLP, attorneys for NYP Holdings, Inc. (“NYP”),
the publisher of the New York Post. Currently pending before this Court is a miscellaneous
proceeding instituted by 4Internet, LLC (“4Internet”) in which 4Internet seeks to compel NYP,
as a third party, to produce documents responsive to a subpoena duces tecum issued by 4Internet
in a Nevada federal court action entitled Robert Miller v. 4Internet, LLC, Case No. 2:18-cv-JAD-
VCF (D. Nev.).

         The attorney for 4Internet, Ryan Isenberg, and I are in the process of negotiating a
resolution of the motion to compel discovery. We believe that our negotiations will moot the
motion to compel or, at the very least, narrow the issues in dispute. Accordingly, to allow us time
to see if we can resolve this matter without the need for court intervention, Mr. Isenberg and I
jointly request that the time for NYP to oppose the motion be adjourned to February 12, 2021
and that 4Internet’s time to file any reply on the motion be adjourned to February 24, 2021. No
prior request for an adjournment of the motion has been made by any party.

       We thank the Court for its consideration.

                                             Respectfully,



                                             Robert Balin
